Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 4-15, drawn to an electromagnetic interference shield covering an electronic component.	Group II, claim(s) 16-18, drawn to a shielded cable.	Group III, claim(s) 19-21, drawn to a shielded electrical connector.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:	Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of “an EMI shield with an undulated edge”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Muranaga (US 2008/0292846).	Muranaga teaches an EMI shield (10 in fig. 12A, 12B, 7; para. 0069) with undulated edges (10A in fig. 12A, 12B. 7).	During a telephone conversation with Clifton Richardson (Reg. 62,192) on 9/15/21 a provisional election was made with traverse to prosecute the invention of Group I, claims 1, 2, 4-15.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 16-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7, 8, 10, 11, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Muranaga (US 2008/0292846) in view of van Haaster (US 2004/0001299).Re claim 1:	Muranaga discloses an electromagnetic interference (EMI) shield (10 in fig. 12A, 12B; para. 0069, 0014) configured to be placed on and cover an electronic component (5 in fig. 4; para. 0044, 0045) mounted on a circuit board (1 in fig. 4; para. 0045, 0019), the EMI shield comprising:	an electrically conductive fence (vertical walls of 10 in fig. 4, 12A, 12B) configured to at least partially surround the electronic component (these vertical walls surround 5 in fig. 4);	an electrically conductive lid (top plate of 10 in fig. 4, 12A, 12B) attached to a first edge of the fence (top edges of the vertical walls of 10 in fig. 4, 12A, 12B), the fence having an undulated edge extending along at least a portion of a second edge of the fence (undulated edges on the bottom edges of the vertical walls of 10 in fig. 7, 12A, 12B) opposite the first edge (these bottom edges of the vertical walls of 10 are opposite of the top edges in fig. 7, 12A, 12B); and 	a material (11 in fig. 8; para. 0054) disposed on and along at least a portion of the undulated edge of the fence (11 is disposed along the undulated edges of the vertical walls of 10 in fig. 8, 9A, 9B).	Muranaga does not explicitly disclose wherein the material is an EMI absorbing material; the EMI absorbing material configured to attenuate an electromagnetic field primarily by absorption.	van Haaster discloses wherein the material is an EMI absorbing material (200 in fig. 4A is electrically absorbing or lossy material according to para. 0009, 0051); the EMI absorbing material configured to attenuate an electromagnetic field primarily by absorption (para. 0009, 0010).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic interference shield of Muranaga wherein the material is an EMI absorbing material; the EMI absorbing material configured to attenuate an electromagnetic field primarily by absorption as taught by van Haaster, in order to prevent EMI from escaping from the bottom edges of the EMI shield to prevent the electronic component from interfering with any nearby electronic devices. Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 10:	Muranaga discloses an electromagnetic interference (EMI) shield (10 in fig. 12A, 12B; para. 0069, 0014) configured to be placed on and cover an electronic component (5 in fig. 4; para. 0044, 0045) mounted on a circuit board (1 in fig. 4; para. 0045, 0019), the shield comprising: 	a first shield portion (vertical walls of 10 in fig. 4, 12A, 12B); and	a second shield portion (11 in fig. 8; para. 0054), the first and second shield portions defining an undulated interface therebetween (the undulated interface between the vertical walls of 10 and 11 shown in fig. 8, 9A and 9B).	Muranaga does not explicitly disclose wherein the first shield portion configured to attenuate an electromagnetic field primarily by reflection; and the second shield portion configured to attenuate an electromagnetic field primarily by absorption.	van Haaster discloses wherein the first shield portion configured to attenuate an electromagnetic field primarily by reflection (100 in fig. 4A reflects EMI according to para. 0043; 0019); and the second shield portion configured to attenuate an electromagnetic field primarily by absorption (200 in fig. 4A is electrically absorbing or lossy material according to para. 0009, 0010, 0051).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic interference shield of Muranaga wherein the first shield portion configured to attenuate an electromagnetic field primarily by reflection; and the second shield portion configured to attenuate an electromagnetic field primarily by absorption as taught by van Haaster, in order to prevent EMI from escaping from the EMI shield to prevent the electronic component from interfering with any nearby electronic devices. Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 2:	Muranaga does not explicitly disclose the shield configured to attenuate an electromagnetic field primarily by reflection.	van Haaster discloses the shield (99 in fig. 4A) configured to attenuate an electromagnetic field primarily by reflection (100 in fig. 4A reflects EMI according to para. 0043; 0019). 
Re claim 5:	The modified Muranaga discloses wherein the undulated edge comprises periodic undulations (fig. 7).Re claim 7:	The modified Muranaga discloses wherein the undulated edge comprises alternating straight and curved segments (straight and curved segments in fig. 7).Re claim 8:	The modified Muranaga discloses wherein the curved segments are arc segments (the curved segments in fig. 7 are arc segments).Re claim 11:	The modified Muranaga discloses wherein each of the first and second shield portions (vertical walls of 10 and the element 11 in fig. 8, 9A, 9B) comprises a minor structured side surface (the surface of vertical wall of 10 and the surface of 11 that are in contact with each other in fig. 9B) extending between opposing major surfaces (vertical surfaces to the left and right of 11 in fig. 9B), the undulated interface being a surface interface between the minor structured side surfaces of the first and second shield portions (the undulated interface is a surface interface between the two surfaces mentioned above that are in contact with each other in fig. 9B).Re claim 14:	The modified Muranaga discloses wherein the undulated interface comprises a periodic surface (the undulated interface between the vertical walls of 10 and 11 shown in fig. 8, 9A and 9B is a periodic surface). Re claim 15:	The modified Muranaga discloses wherein the first (vertical wall of 10 in fig. 9B) and second shield portions (11 in fig. 9B; para. 0054) have substantially equal thicknesses (fig. 9B).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Muranaga (US 2008/0292846) in view of van Haaster (US 2004/0001299) as applied to claim 1 above, and further in view of Cochrane (US 2011/0083895).Re claim 4:	The modified Muranaga does not explicitly disclose wherein the undulated edge comprises regular undulations.	Cochrane discloses wherein the undulated edge comprises regular undulations (fig. 4B; para. 0141).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic interference . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muranaga (US 2008/0292846) in view of van Haaster (US 2004/0001299) as applied to claim 5 above, and further in view of Cochrane (US 2011/0083895).
Re claim 6:	The modified Muranaga does not explicitly disclose wherein the undulated edge comprises sinusoidal undulations.	Cochrane discloses wherein the undulated edge comprises sinusoidal undulations (fig. 4B; para. 0141).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Muranaga (US 2008/0292846) in view of van Haaster (US 2004/0001299) as applied to claim 1 above, and further in view of Wolf (US 2016/0352187).
Re claim 9:	The modified Muranaga does not explicitly disclose the shield configured to at least partially block electromagnetic radiation having a first wavelength, the undulated edge having an average peak to valley height greater than the first wavelength divided by 200.	Wolf discloses the shield configured to at least partially block electromagnetic radiation having a first wavelength (the faraday cage mentioned in para. 0011 blocks an electromagnetic field with a wavelength), the undulated edge having an average peak to valley height greater than the first wavelength divided by 200 (the opening in para. 0011 is a thirtieth of the wavelength which is much greater than the wavelength divided by 200, furthermore Wolf’s para. 0011 describes holes, openings and recesses so the recesses of the undulated edges of the present invention are also included).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic interference shield of the modified Muranaga wherein the shield configured to at least partially block electromagnetic radiation having a first wavelength, the undulated edge having an . 
Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Muranaga (US 2008/0292846) in view of van Haaster (US 2004/0001299) as applied to claim 11 above, and further in view of Lim (KR 20080105546 see attached reference with translation). Re claim 12:	The modified Muranaga discloses wherein the undulated interface has a first average peak to valley height (average peak to valley height of the undulated interface shown in fig. 8)	The modified Muranaga does not explicitly disclose wherein the second shield portion comprises another minor side surface opposite the minor structured side surface having a second average peak to valley height that is less than the first average peak to valley height.	Lim discloses wherein the second shield portion (10’ in fig. 2; page 3, para. 8) comprises another minor side surface (bottom surface of 10’ in fig. 2) opposite the minor structured side surface (surface between 20’ and 10’ in fig. 2) having a second (average peak to valley height of the bottom surface of 10’ in fig. 2). 	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic interference shield of the modified Muranaga wherein the second shield portion comprises another minor side surface opposite the minor structured side surface having a second average peak to valley height as taught by Lim, in order to allow for small apertures to be present in the second shield portion when it engages with the circuit board in order to improve heat dissipation for the electronic component.	The further modified Muranaga does not explicitly disclose wherein the second average peak to valley height that is less than the first average peak to valley height.	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic interference shield of the further modified Muranaga wherein the second average peak to valley height that is less than the first average peak to valley height by changing the depth of the valley of the second shield portion in order to reduce the size of these small apertures in the second shield portion so they’re still big enough to improve heat dissipation but are not too big that would they let any EMI pass through that they are supposed to block, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level In re Rose, 105 USPQ 237 (CCPA 1955). Re claim 13:	The further modified Muranaga does not explicitly disclose wherein the second average peak to valley height that is at least 2 times less than the first average peak to valley height.  	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic interference shield of the further modified Muranaga wherein the second average peak to valley height that is at least 2 times less than the first average peak to valley height by changing the depth of the valley of the second shield portion in order to reduce the size of these small apertures in the second shield portion so they’re still big enough to improve heat dissipation but are not too big that would they let any EMI pass through that they are supposed to block, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2016/0113161 – is considered pertinent because this application describes an EMI shield with a lid and a fence.
US 2014/0210059 – is considered pertinent because this application describes an EMI shield covering an electronic component, this EMI shield also has EMI absorbing coating. 
US 2003/0136812– is considered pertinent because this application describes an EMI shield with undulated edges. 
US 2016/0037692 – is considered pertinent because this application describes a heat sink with an EMI shield below, this EMI shield has an absorber portion as well as a reflector portion.
US 2014/0182924 - is considered pertinent because this application describes a radiation shield mounted above an electronic component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday, Thursday, 900am - 600pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHENGFU J FENG/Examiner, Art Unit 2835                                                                                                                                                                                                        September 19, 2021


/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835